Citation Nr: 0301122	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  00-21 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for costochondritis 
currently evaluated 10 percent.

2.  Entitlement to an increased rating for parapsoriasis 
and keratosis, with mycosis fungoides, currently evaluated 
10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had confirmed active duty service from April 
1953 to February 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision in part 
of which the regional office (RO) granted an increased 
rating of 10 percent for costochondritis and denied an 
increased rating for parapsoriasis and keratosis, 
evaluated 10 percent disabling.

By letter dated in November 2002, the Board notified the 
veteran of the change in regulations pertaining to the 
evaluation of skin disorders.  He was advised that the 
Board may utilize the new regulations to evaluate his 
service connected skin disorders.  He was provided a copy 
of the new regulations.  He was given 60 days to respond 
but did not.


FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a 
fair and informed decision concerning the veteran's claims 
now on appeal has been obtained by the Department of 
Veterans Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran's disability from costochondritis is 
manifested by subjective complaints of chest pain on 
exertion, with objective findings of tenderness to 
palpation over the costal-sternal area, without a history 
of muscle injury, and without scars, or signs of loss of 
deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue 
when compared to the sound side.

4.  The veteran's disability from parapsoriases and 
keratosis with mycosis fungoides is manifested by two 
small, well-healed, nontender biopsy scars on the 
buttocks, and residuals from frozen lesions of actinic 
keratosis on the forearms, face and ears, without clinical 
findings of tissue loss, tenderness, exfoliation, 
exudation or itching, or disfiguring scars of the face; 
the lesions from parapsoriases or mycosis fungoides do not 
affect nearly 20 percent of the exposed areas of skin and 
did not require systemic therapy or intensive light 
therapy for a total duration of six weeks or more during 
the past 12-month period.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the 
veteran's claim and the notification requirements of the 
Veterans Claims Assistance Act of 2000 have been 
satisfied.  Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).

2.  The criteria for a rating in excess 10 percent for 
costochondritis have are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2 4.7, 4.10, 4.40, 4.41, 4.56, 4.71a, Diagnostic Code 
5297, 5321 (2002).

3.  The criteria for a rating in excess of 10 percent for 
parapsoriases and keratosis with mycosis fungoides are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2 4.7, 4.10, 4.118, Diagnostic 
Codes 7800, 7806, 7816 (2002); 67 Fed. Reg. 49590-49599 
(July 31, 2002) to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7822.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran contends that his service-connected 
disabilities from costochondritis and parapsoriases and 
keratosis with mycosis fungoides have worsened and warrant 
higher ratings than those currently in effect.  For the 
following reasons and bases, the Board concludes that the 
criteria for higher ratings are not met. 

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of 
or incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civil occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  

When utilizing the rating schedules, when an unlisted 
condition is encountered, the VA is permitted to rate 
under a closely related disease or injury in which not 
only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2002).  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed 
in relation to its history.  38 C.F.R. § 4.1 (2002).

A.  Costochondritis

Service medical records show that in April 1978 the 
veteran had complaints of soreness in his chest and pain 
with deep breathing.  Clinical and X-ray examinations were 
normal.  During the remainder of 1978, the veteran was 
seen several times with complaints of chest discomfort.  
No chronic organic lung or heart disorder was identified.  
However, in June 1980, a chest X-ray revealed left apical 
pleural thickening.  A pulmonary function test in July 
1980 showed mild small airway obstruction.  The veteran 
continued to present for treatment with complaints of 
chest pain.  Pulmonary function tests conducted in August 
1982 showed no significant abnormality.  A treatment note 
dated in August 1982 documented an impression of left 
chest wall syndrome, most likely costochondritis.  
Subsequently dated service medical records also document 
impressions of costochondritis.  Although the veteran gave 
a history of chest pain at the time of his medical 
examination for separation from service, pulmonary 
function studies were normal.  

During a VA examination in April 1985, the veteran had 
complaints of severe chest pain and soreness following 
minimal exercise.  On examination, his lungs were clear.  
On expiration his chest measured 38 and one-half inches.  
On inspiration, his chest measured  42 and one-half 
inches.  Chest X-rays showed the heart and lungs appearing 
normal.  There was some tenderness in the left 
costochondral musculoskeletal articulations.  The 
pertinent diagnosis was costochondritis.  No lung disorder 
was diagnosed.

The veteran was granted service connection for 
costochondritis in a September 1985 rating decision, which 
assigned a rating of zero percent.  In a July 2000 rating 
decision, the RO awarded an increased rating of 10 
percent, effective from the date of receipt of the 
veteran's October 1999 claim for increased rating, using 
Diagnostic Codes 5297-5321.  The 10 percent rating has 
been in effect since that time.

There is no diagnostic code specifically for 
costochondritis, which is inflammation of one or more 
costal (i.e., relating to a rib) cartilages, characterized 
by local tenderness and pain of the anterior chest wall 
that may radiate, but without the local swelling typical 
of Tietze's syndrome.  Stedman's Medical Dictionary 403 
(26th ed. 1995).  The veteran's disability from 
costochondritis has been rated by the RO utilizing 
Diagnostic Codes 5297 and 5321 by analogy.  Under 
Diagnostic Code 5297, a 10 percent rating is assigned for 
resection of two or more ribs without regeneration.  
Higher ratings are assigned for removal of more than one 
rib.  This is the only diagnostic code relating 
specifically to disability of the ribs.  Under Diagnostic 
Code 5321, ratings are based on the degree of disability 
associated with the thoracic muscle group, muscles of 
respiration (Group XXI).  Ratings of zero or 10 percent 
are assigned where associated disability is slight or 
moderate, respectively.  A rating of 20 percent is 
assigned for severe or moderately severe disability of the 
Group XXI muscles.

The classification of muscle injuries as slight, moderate, 
moderately severe, or severe, is found at 38 C.F.R. § 
4.56.  Under the criteria which became effective in July 
1997, the type of injury associated with moderate muscle 
disability is a through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  Objective findings would include entrance and 
(if present) exit scars, small or linear, including short 
tract of missile through muscle tissue.  There would be 
some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

The type of injury associated with moderately severe 
muscle disability is a through and through or deep 
penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect 
of high velocity missile, residuals of debridement, or 
prolonged infection.  Objective findings would include 
entrance and (if present) exit scars, small or linear, 
including short tract of missile through muscle tissue.  
There would be some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue when compared to the sound 
side.  

A severe disability would result from through and through 
or deep penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  The 
history and complaints would be documented by service 
department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
the wound.  There would be record of consistent complaint 
of cardinal signs and symptoms of muscle disability as 
defined in the previous paragraph, but worse than those of 
moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings would include ragged, depressed and 
adherent scars indicated wide damage to muscle groups in 
the missile track.  Palpation would show loss of deep 
fascia or muscle substance, or soft flabby muscles in the 
wound area.  Other objective findings include muscles 
which swell and harden abnormally in contraction.  Tests 
of strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  Other signs of 
severe muscle disability include: X-ray evidence of 
minute, multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over 
the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of 
the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.

The claims file does not contain any medical records 
showing treatment for costochondritis during the year 
immediately preceding the veteran's October 1999 claim.  
When the veteran was examined during VA outpatient 
treatment in January 2000, he had no costochondral 
tenderness.  When the veteran was seen in March 2000, his 
principal diagnosis was cardiac dysrhythmia.  The veteran 
was comfortable with the suggestion that he continue his 
activities and increase his aerobic exercises.

At the time of his VA examination in June 2000, the 
veteran reported that he had severe and prolonged pain in 
his chest wall following activities requiring physical 
exertion.  He reported that he had chest pain from 
expanding his chest while taking a deep breath.  He 
attributed these symptoms to his service-connected 
disability from costochondritis.  Examination of his chest 
showed external tenderness on palpation.  There was no 
enlargement or nodules felt on palpation of the ribs and 
the sternal costal junction.  He had a mild case of funnel 
chest.  The examiner reported a diagnosis of 
costochondritis.  It was on this basis that the current 10 
percent rating was assigned.

The veteran testified in January 2001 that his disability 
from costochondritis had not changed, provided he 
maintained in a very low level of activity.  However, he 
reported that activities such as climbing and descending 
stairs caused chest pain.  Voluntary deep breathing also 
caused pain in the left chest.  The veteran testified that 
his disability interfered with such activities as playing 
golf, doing yard work, riding a bicycle, and walking.  He 
acknowledged that he could walk slowly for as much as one-
half of a mile without exacerbation of symptoms.  He 
attributed symptoms of chronic fatigue to his inability to 
be active because of his avoidance of chest pain.  He 
denied having any private medical treatment.  He also 
denied having any recent VA treatment for costochondritis.

The Board has reviewed the entire record and finds that 
the veteran's disability from costochondritis is 
manifested by subjective complaints of musculoskeletal 
chest pain when breathing heavily after strenuous 
activity, with objective findings of tenderness to 
palpation.  The symptoms cause self-limitation of 
strenuous activity but do not interfere with sedentary 
activity.  The veteran did not sustain a wound to his 
chest muscles in service.  His current disability is not 
manifested by cardinal signs of moderately severe muscle 
injury.  There are no indications of muscle loss, 
intermuscular scarring, consistent complaint of loss of 
power, increased fatigue, increased pain, impairment of 
coordination, uncertainty of movement due to a muscle 
injury, including indication of loss of deep fascia on 
palpation, loss of muscle substance or demonstrated 
impairment of  loss of strength and endurance. Therefore, 
the Board finds no basis upon which to characterize the 
veteran's disability from costochondritis as moderately 
severe or severe.

Based on the foregoing findings and reasons, the Board 
concludes that the veteran is not entitled to a rating in 
excess of 10 percent for costochondritis.  

The Board has considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  The Board finds no factual basis 
on which to conclude that the veteran's disability from 
costochondritis has approximated the criteria for the next 
higher schedular evaluation.

The Court has held that pursuant to 38 C.F.R. § 4.40 the 
Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997); DeLuca v. Brown, supra at 
205.  Section 4.40 provides in part that functional loss 
may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  The section also provides that 
weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  The evidence 
does not show that the veteran has objective indications 
of pain on use.  The current 10 percent rating is 
essentially based on the self-limitation of function due 
to the reported pain on strenuous activity.  

B.  Parapsoriasis and Keratosis with Mycosis Fungoides

Service medical records show that the veteran had a long 
history of skin disorders.  When seen by a dermatologist 
in January 1971, he reported a one and one-half to two-
year history of an eruption involving the groin area.  A 
biopsy in November 1971 was interpreted as showing 
parapsoriasis variegata.  He was also treated for actinic 
keratosis.

During a VA examination in December 1986, the veteran 
reported an onset of a patchy, scaly eruption of a skin 
disorder in 1969, primarily on his hips and buttocks.  
Approximately one year later, scaly patches appeared on 
his ears and hands.  A biopsy revealed parapsoriasis.  The 
veteran reported that his rash had not changed 
substantially since that time.  His current complaints 
were of  scaly plaques on his hips, buttock and groin area 
with minimal itching.  On examination, he had several 
small plaques in the left groin, left hip, left buttock, 
and sacrum.  A single scaly plaque was seen on the right 
ear.  The examiner reported a diagnoses of parapsoriasis 
with lesions on hips, buttock, and sacrum, and probable 
actinic keratosis, right ear.

The veteran was granted service connection for 
parapsoriasis and actinic keratosis by a May 1986 rating 
decision.  He was awarded a rating of 10 percent, 
effective from the date of the day following his 
separation from service, under Diagnostic Codes 7816-7806.  
The 10 percent rating has remained in effect since that 
time.

The veteran's claim for an increased rating for his 
service-connected skin disorders was denied by a July 2000 
rating decision, which continued the rating of 10 percent.  
In his substantive appeal, the veteran asserted that he 
had been diagnosed during his service with mycosis 
fungoides.  The RO added the diagnosis of mycosis 
fungoides to the service-connected skin disability in 
2001, but did not increase the disability evaluation. 
Mycosis fungoides is defined as a chronic or rapidly 
progressive form of cutaneous T-cell lymphoma, formerly 
thought to be of fungal origin, which in some cases 
evolves into generalized lymphoma with a tendency for 
nodal, hematogenous, and visceral involvement.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1088 (28th ed. 1994).

The RO has utilized Diagnostic Code 7816-7806 to evaluate 
the veteran's disability from his skin disorders.  (A 
hyphenated diagnostic code is used when a rating under one 
diagnostic code requires use of an additional diagnostic 
code to identify the basis for the evaluation assigned.)

Effective on August 30, 2002, the regulations pertinent to 
the rating of skin disorders were revised.  As his appeal 
was pending at the time the applicable regulations were 
amended, the veteran is entitled to consideration under 
whichever set of regulations--old or new--provide him with 
a higher rating.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration 
of the amended regulations prior to the established 
effective date.  Green v. Brown, 10 Vet. App. 111, 116-119 
(1997); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  Therefore, the Board 
must evaluate the veteran's claim for an increased rating 
from the effective date of the new criteria under both the 
old criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version is most favorable to the veteran, if indeed one is 
more favorable than the other.

Under regulations in effect prior to August 30, 2002, 
pursuant to Diagnostic Code 7816, psoriasis scars, 
disfigurement, etc. is rated on the extent of 
constitutional symptoms or physical impairment.  Under 
Diagnostic Code 7806, eczema is rated 10 percent disabling 
with exfoliation, exudation or itching which involves an 
exposed surface or an extensive area.  The next higher 
rating of 30 percent is assigned where exudation or 
itching is constant, or where there are extensive lesions 
or marked disfigurement.  The highest rating of 50 percent 
is assigned where there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or the disorder is exceptionally 
repugnant.

The revised rating criteria now include Diagnostic Code 
7822, which is for papulosquamous disorders not listed 
elsewhere (including lichen planus, large or small plaque 
parapsoriasis, pityriasis lichenoides et varioliformis 
acuta (PLEVA), lymphomatoid papulosus, and pityriasis 
rubra pilaris (PRP)).  Thus, there are now specific rating 
criteria for parapsoriasis.  This diagnostic code provides 
for a 10 percent rating when the skin is affected over at 
least five percent, but less than 20 percent of the entire 
body, or at least five percent but less than 20 percent, 
of the exposed areas affected, or; when systemic therapy 
or intensive light therapy is required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is assigned where the skin 
disorder affects 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; systemic 
therapy or intensive light therapy is required for a total 
duration of six weeks or more, but not constantly, during 
the past 12-month period.  A 60 percent rating is assigned 
where the skin disorder affects more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, requiring constant or near constant systemic 
medications or intensive light therapy is required during 
the past 12-month period.  

During the June 2000 VA examination, the examiner noted 
the veteran's history of parapsoriasis variegata.  The 
veteran reported that he had not had much problem with the 
rash on his buttocks since it was treated during his 
service.  The examiner also noted the veteran's history of 
mycosis fungoides with treatment by psoralen with long-
wave ultraviolet-A light (PUVA).  The veteran reported 
that he developed lesions of actinic keratoses and basal 
cell carcinomas in his face, upper extremities, 
specifically on his arms below the elbow, and on his 
forehead, both external ears, and "other places," 
including his lower lip and left external ear tip.  On 
examination, inspection of the skin on the buttocks showed 
no lesion except for two round scars on the left buttock 
measuring about one centimeter in diameter.  The scars 
were the result of biopsies of the skin taken to diagnose 
the parapsoriasis.  The veteran also had significant skin 
damage which appeared to be the result of sun exposure.  
The damage was mainly on the upper extremities below the 
elbows and on the face.  The areas to which the veteran 
pointed as being treated with liquid nitrogen for actinic 
keratoses appeared to be the same as the brown spots noted 
on the rest of his skin.  The brown spots varied in size 
and were numerous, especially on the upper extremities 
below the elbows.  The examiner reported finding no areas 
of tissue loss, tenderness, or scarring.  The veteran was 
advised to continue follow-up treatment with a 
dermatologist.

The veteran testified in January 2001 that the itching he 
was experiencing from parapsoriasis was slight.  He denied 
recurrences of basal cell carcinoma since the lesions were 
initially treated.  He denied any physical limitation from 
his skin disorders.  He reported occasional use of topical 
creams.  

The Board has reviewed the entire record and finds that 
the veteran' skin disorder is manifested by subjective 
complaints of mild itching, without objective clinical 
findings of skin damage other than related to sun 
exposure, mainly below the elbows bilaterally and on the 
face with several residual scars from treatment of actinic 
keratosis with liquid nitrogen, without evidence of 
significant tissue loss, tenderness, exfoliation, 
exudation or itching.  Thus, the rating criteria in effect 
prior to August 30, 2002 do not support the assignment of 
a higher disability evaluation.

The rating criteria that became effective on August 30, 
2002 provide for consideration of the extent of skin 
involvement by the disease in question - in this case, 
parapsoriasis, keratosis, and mycosis fungoides.  Both the 
parapsoriasis and the mycosis fungoides are apparently 
quiescent.  At both the June 2000 and the April 2001 VA 
examinations, the veteran's buttocks were clear.  The main 
disability at present appears to be related to the 
keratoses, which are described as numerous on the arms 
below the elbow, and on the face.  Because lesions from 
the parapsoriasis and mycosis fungoides do not involve at 
least 20 percent of the skin, or of the exposed skin 
involved, the Board concludes that the revised rating 
criteria do not support a higher rating on this basis.  
Similarly, the veteran's skin disability has not required 
systemic therapy or intensive light therapy for a total 
duration of six weeks or more during the past 12-month 
period.  Consequently, a higher rating is also not 
supportable on that basis.

Also, as the brown spots and scars from the keratosis have 
not been described as disfiguring, the Board concludes 
that diagnostic codes concerning disfigurement, under 
either the former or the current rating criteria, do not 
provide the basis for a separate compensable, or a higher, 
disability evaluation.  See Esteban v. Brown, 6 Vet. App. 
259 (1994) (Impairments associated with a veteran's 
service- connected disability may be rated separately 
unless they constitute the same disability or the same 
manifestation.); 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002); 67 Fed. Reg. 49590-49599 (July 31, 2002) to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7800.


II.  Extraschedular and other Considerations

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as 
the current clinical manifestation and the effect the 
disability may have on the earning capacity of the 
veteran.  38 C. F. R. §§  4.1, 4.2, 4.41 (2002).  

The Board has also considered the history provided by the 
veteran at the time of his June 2000 VA examination and 
the statements filed in July and August 2000.  The veteran 
has contended that the VA examinations upon which his 
ratings were based were inadequate.  The June 2000 
examination report shows that the examiner considered the 
veteran's history and adequately reported current clinical 
findings.  The April 2001 examination report admittedly 
does not include a discussion of the veteran's complaints 
concerning his costochondritis, but these complaints were 
adequately considered in the assignment of the current 10 
percent evaluation.  The Board finds that the 
examinations, when considered with the record as a whole, 
are adequate for rating purposes.

The Board has also considered entitlement to higher 
ratings on an extraschedular basis.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the Court held that the Board does 
not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories 
of entitlement to a benefit under the laws and 
regulations.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that 
a claim does not meet the criteria for submission pursuant 
to 38 C.F.R. § 3.321(b)(1) or from reaching such a 
conclusion on its own.  Moreover, the Court did not find 
the Board's denial of an extraschedular rating in the 
first instance prejudicial to the veteran, as the question 
of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board has considered whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2002).  The governing norm in these 
exceptional cases is a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  Id.

The Board first notes that the schedular evaluations in 
this case are not inadequate.  Higher schedular ratings 
are assignable for more severe manifestations of a muscle 
injury and skin disorders, but the clinical evidence in 
the record does not show such manifestations.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The record does not show 
that the veteran has required hospitalization or frequent 
treatment for his costochondritis or skin disorders or 
that the disorders otherwise so markedly interfere with 
employment as to render impractical the application of 
regular schedular standards.  Therefore, the Board 
concludes that the veteran is adequately compensated by 
application of regular schedular standards and that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.

Finally, the Board has considered the doctrine of benefit 
of the doubt.  That doctrine requires resolution of an 
issue in favor of the claimant when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  In this case, there is no approximate balance 
between the positive and negative evidence, as the 
credible evidence in the record is overwhelmingly against 
the veteran's claims.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt 
rule must be applied only when the evidence is in relative 
equipoise). 

III.  Applicability and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, 
and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
VCAA was implemented with the adoption of new regulations.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).  However, the regulations add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  Under VCAA, VA has the duty to 
notify a claimant of the evidence necessary to support the 
claim, to assist in the development of claim, and to 
notify a claimant of VA's inability to obtain certain 
evidence.  These duties are discussed in detail below.

VA has a duty to notify the appellant and his 
representative, if any, of information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002).  In this case the veteran 
has been so notified by the July 2000 rating decision, the 
August 2000 statement of the case, the June 2001 
supplemental statement of the case.  Also letters sent to 
the veteran in March 2001 and June 2001, although they 
pertained to claims not herein under consideration, 
included a discussion of the applicable provisions of the 
VCAA as they pertain to the VA's duty to notifiy the 
veteran of information and evidence needed to substantiate 
his claims, the actions VA would undertake to assist the 
veteran in developing his claims, and the information and 
evidence needed from the veteran.  As noted above the 
Board sent a letter to the veteran in November 2002 and 
gave him the opportunity to submit or identify additional 
evidence.  He did not respond.

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in 
the development of a claim includes the duty to make as 
many requests as necessary to obtain relevant records from 
a Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained 
all relevant records identified by the veteran or 
otherwise evident from the claims folder.  During his 
testimony in January 2001, the veteran denied recent VA 
treatment for chest symptoms related to costochondritis.  
He did not assert that he had recent treatment for a skin 
disorder.

The veteran has not asserted that there are private 
treatment records that pertain to his claim that have not 
been obtain and considered.  The veteran has had several 
opportunities to identify sources of evidence, including 
the claim he filed, his Notice of Disagreement, his 
substantive appeal, and the statements filed by him and on 
his behalf by his representative.  The RO has obtained 
treatment records identified by the veteran.  He has not 
provided information concerning additional evidence -- 
such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, 
Federal agency, or service related -- which has not been 
obtained.  During his testimony in January 2001, he denied 
that he had seen any private physicians for treatment of 
costochondritis.  

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.356(a) (2002).  The 
veteran has been afforded appropriate VA examinations 
during the pendency of his claim.  No further examinations 
are necessary to make a decision on his claim.

In this case, VA has satisfied its duty to notify the 
veteran of evidence necessary to substantiate the claim 
and to assist the veteran in obtaining records and 
providing medical examinations.  The revised regulation 
concerning VA's duty to notify claimants of inability to 
obtain records under the VCAA, 38 C.F.R. § 3.159(e) 
(2002), are applicable to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any 
claim filed before that date but not decided by VA as of 
that date.  See 66 Fed. Reg. 45,620 and 45,631-45,632 
(Aug. 29, 2001).  VA has not been unable to obtain any 
records identified by the veteran or otherwise identified 
in the claims file.  Therefore, VA has no duty to notify 
the veteran of inability to obtain evidence.


ORDER

An increased rating for costochondritis is denied.

An increased rating for parapsoriasis and keratosis with 
mycosis fungoides is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

